This is a companion case to that other case entitled State of Florida ex relatione City of Vero Beach, a Municipal Corporation, etc., Relator, v. A.C. MacConnell, as City Clerk of City of Vero Beach, a Municipal Corporation, etc., Respondent, the only difference being that the revenue certificates in this case are sought to be issued against the net revenues of an electric power *Page 252 
system while in the other case they are sought to be issued against the net revenues of a water supply system. See Williams v. Town of Dunnellon filed this term.
On authority of the opinion and judgment in the above mentioned case and cases therein cited, the motion to quash should be denied and the peremptory writ of mandamus should issue and it is so ordered.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.
ELLIS, P.J., concurring upon the principle announced in his specially concurring opinion in the companion case this day filed.